Case 2:02-cr-00019-NBF Document 337 Filed 07/11/19 Page 1 of 1

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF PENNSYLVANIA

 

 

UNITED STATES OF AMERICA ) Docket No. 02-19
)
v. )
)
SCOTT TYREE )
Defendant
ORDER OF DETENTION
AND NOW, this l0fA day of , 20 S9, the defendant having appeared

before the undersigned United States Magistrate Judge, the defendant is Ordered detained
pending a final revocation hearing before United States District Judge Nora Barry Fischer.

IT IS ORDERED that the defendant is committed to the custody of the United States
Marshal for the Western District of Pennsylvania.

IT IS FURTHER ORDERED that the defendant be produced before Judge Fischer on
Wednesday. August 14, 2019 at 10:30AM in Courtroom 5B for further revocation proceedings.

Pasigf§P lly

Maureen P. Kelly v 0
United States Magistrate Judge
